Citation Nr: 0030645	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for numbness of the hands 
and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant









INTRODUCTION

The veteran served on active duty from February 1973 to April 
1976.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO denied entitlement to service 
connection for numbness of the hands and arms to include as 
secondary to service-connected lumbosacral strain with 
degenerative disc disease (DDD), and granted an increased 
evaluation of 40 percent for lumbosacral strain with DDD.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1996, a transcript of which has been 
associated with the claims file.

In November 1996 the RO Hearing Officer granted entitlement 
to an increased evaluation of 60 percent for lumbosacral 
strain with DDD, which thereby satisfied the veteran's claim 
that the maximum schedular evaluation of 60 percent was 
warranted.  The Hearing Officer affirmed the denial of 
entitlement to service connection for numbness of the hands 
and arms.

In October 1997 the RO affirmed the determinations previously 
entered, granted entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability, and granted entitlement to Basic Eligibility 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.

In May 1998 the RO determined that the claim of entitlement 
to service connection for a cervical spine disorder as 
secondary to the service-connected lumbosacral strain with 
DDD was not well grounded.  A notice of disagreement with the 
foregoing determination has not been received, and such claim 
is not considered part of the current appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the law with respect to the duty to 
assist has recently been changed, and that these changes, in 
effect, have eliminated the well-grounded requirement.

The new law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a), as amended by 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096 (2000)).

The veteran's basic underlying contention is that the 
numbness of his arms and hands, reported extensively in the 
substantial quantity of medical treatment reports of record, 
is secondary to his service-connected lumbosacral strain with 
DDD.  The competent medical evidence of record does not 
dissociate the veteran's numbness of the hands and arms from 
his service-connected low back disability.  There is no 
competent medical opinion of record addressing the veteran's 
specific contention.  Application of the new law requires 
that he be afforded a VA medical examination as the 
possibility exists that such medical relationship may be 
valid.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (2000), the 
Board will not decide the issue prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for numbness 
of the hands and arms.  After obtaining 
any necessary authorization or medical 
releases, the RO should secure legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should arrange for a VA 
special neurological examination of the 
veteran by a neurologist for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of his numbness of 
the hands and arms.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner must be requested to express 
an opinion as to the etiology of the 
veteran's numbness of the hands and arms; 
more specifically, as to whether it is 
due to service, and if not due to 
service, is secondary to the service-
connected lumbosacral strain with DDD.  
If no causal relationship is found to 
exist between numbness of the hands and 
arms and the service-connected 
lumbosacral strain and DDD, the examiner 
must provide an opinion as to whether the 
numbness of the hands and arms is 
aggravated by the service-connected 
lumbosacral strain and DDD.  If such 
aggravation is determined by the examiner 
to be present, the examiner must address 
the following medical issues:

(1) The baseline manifestations which are 
due to the effects of numbness of the 
hands and arms;


(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
lumbosacral strain with DDD based on 
medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of numbness of the hands and arms are 
proximately due to the service-connected 
lumbosacral strain with DDD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for numbness of the 
hands and arms to include as secondary to 
the service-connected lumbosacral strain 
with DDD.  The RO should document its 
application of the criteria under 
38 C.F.R. § 3.310(a) (2000), and Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
satisfaction of the veteran, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


